Name: Commission Regulation (EEC) No 2521/93 of 14 September 1993 amending Regulation (EEC) No 1195/93 increasing to 1 750 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 232/4 Official Journal of the European Communities 15. 9 . 93 COMMISSION REGULATION (EEC) No 2521/93 of 14 September 1993 amending Regulation (EEC) No 1195/93 increasing to 1 750 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 1 195/93 (4), as last amended by Regulation (EEC) No 2336/93 (5), opened a standing invitation to tender for the export of 1 500 000 tonnes of bread-making wheat held by the German intervention agency ; whereas, in a communica ­ tion of 9 September 1993, Germany informed the Commission of the intention of its intervention agency to increase by 250 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 750 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1195/93 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1195/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 750 000 tonnes of bread-making wheat to be exported to all third countries . Customs export for ­ malities must be completed during the period 1 July to 30 November 1993 . 2. The regions in which the 1 750 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1195/93 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5 . 8 . 1993, p. 22 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. (&lt;) OJ No L 122, 18 . 5. 1993, p. 14. 0 OJ No L 213, 24. 8 . 1993, p. 1 . 15. 9 . 93 Official Journal of the European Communities No L 232/5 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 323 909 Niedersachsen/Bremen 243 189 Nordrhein-Westfalen 180 791 Hessen 34 685 Rheinland-Pfalz 25 196 Baden-WÃ ¼rttemberg 4 508 Bayern 348 037 Berlin/Brandenburg 33 545 Mecklenburg-Vorpommern 189 514 Sachsen 96 819 Sachsen-Anhalt 169 808 ThÃ ¼ringen 97 831 Saarland 1 951 '